 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     HANNI M. FAKHOURY
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4
     1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Facsimile: (510) 637-3507
     Email:       Hanni_Fakhoury@fd.org
 7

 8   Attorneys for Jin Chung
 9

10                                 IN THE UNITED STATES DISTRICT COURT
11                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                           OAKLAND DIVISION
13

14    UNITED STATES OF AMERICA,                              Case No.: CR 09–70484 WDB-2
15                    Plaintiff,                             STIPULATION AND [PROPOSED]
                                                             ORDER CONTINUING STATUS
16            v.                                             HEARING TO JULY 9, 2019 AND
                                                             EXCLUDING TIME UNDER THE
17    JIN CHUNG,                                             SPEEDY TRIAL ACT
18                    Defendant.                             Court:          Courtroom 4, 3rd Floor
19                                                           Hearing Date:   June 18, 2019
                                                             Hearing Time:   9:30 a.m.
20

21         A status hearing regarding preliminary hearing or arraignment is set in this case on June 18,
22   2019 at 9:30 a.m. Dkt. 21. The parties jointly request the Court continue the hearing to July 9, 2019
23   at 9:30 a.m. The government is continuing to produce voluminous discovery and defense counsel
24   needs additional time to review the discovery with Mr. Chung. The parties are also exploring the
25   possibility of a pre-indictment resolution to the matter and need additional time to negotiate. Finally,
26   undersigned defense counsel is out of the district for parts of June and July, and therefore needs
27   additional time to meet with Mr. Chung and review discovery.
28

     STIPULATION AND [PROPOSED] ORDER CONTINUING STATUS HEARING
     CHUNG, CR 09–70484 WDB-2
                                                         1
 1          As a result, the parties request the Court exclude time under Federal Rule of Criminal
 2   Procedure 5.1(c) and (d) and the Speedy Trial Act, 18 U.S.C. § 3161, between June 18, 2019 and July
 3   9, 2019 to allow for effective preparation of counsel taking into account the exercise of due diligence.
 4
                                                             IT IS SO STIPULATED.
 5
      Dated:     May 21, 2019                                STEVEN G. KALAR
 6
                                                             Federal Public Defender
 7                                                           Northern District of California

 8                                                                     /S
                                                             HANNI M. FAKHOURY
 9                                                           Assistant Federal Public Defender

10

11    Dated:     May 21, 2019                                DAVID L. ANDERSON
                                                             United States Attorney
12                                                           Northern District of California
13
                                                                       /S
14                                                           JONATHAN U. LEE
                                                             Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER CONTINUING STATUS HEARING
     CHUNG, CR 09–70484 WDB-2
                                                         2
 1                                          [PROPOSED] ORDER
 2         Based on the reasons provided in the stipulation of the parties above, the Court hereby finds:
 3         1.      The defendant and defense counsel need additional time to discuss the case and the
 4   evidence and the parties need additional time to finalize a potential resolution of the case, tasks which
 5   are necessary for the defense preparation of the case, and the failure to grant the requested
 6   continuance would unreasonably deny counsel for defendant the reasonable time necessary for
 7   effective preparation, taking into account the exercise of due diligence;
 8         2.      Defense counsel has represented to the Court he is out of the district for periods of time
 9   in June and July 2019, and the failure to grant the requested continuance would unreasonably deny
10   the defendant continuity of counsel, and
11         3.      The ends of justice served by this continuance outweigh the best interest of the public
12   and the defendant in a speedy trial.
13         Based on these findings, it is hereby ordered that the status hearing date of June 18, 2019,
14   scheduled at 9:30 a.m. before this Court is vacated and reset for July 9, 2019 at 9:30 a.m. before the
15   Honorable Kandis A. Westmore. It is further ordered that time is excluded pursuant to Federal Rule
16   of Criminal Procedure 5.1(c) and (d), and the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and
17   (B)(iv), from June 18, 2019 through July 9, 2019.
18

19   DATED:_________________                              ____________________________________
                                                          HONORABLE DONNA M. RYU
20                                                        United States Magistrate Judge
21         IT IS SO ORDERED.
22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER CONTINUING STATUS HEARING
     CHUNG, CR 09–70484 WDB-2
                                                         3
